
	
		II
		112th CONGRESS
		2d Session
		S. 2883
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary suspension of duty on certain
		  footwear consisting of an outer sole affixed to an incomplete or unfinished
		  upper.
	
	
		1.Certain footwear consisting
			 of an outer sole affixed to an incomplete or unfinished upper
			(a)In
			 generalHeading 9902.05.35 of the Harmonized Tariff Schedule of
			 the United States (relating to certain footwear consisting of an outer sole
			 affixed to an incomplete or unfinished upper) is amended by striking the date
			 in the effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
